     Case 2:20-cv-01563-TLN-DB Document 7-2 Filed 10/06/20 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
      NEFTALI MONTERROSA, individually and                    Case No: 2:20-cv-01563-TLN-DB
11    as co-successor-in-interest to Decedent SEAN
      MONTERROSA; NORA MONTERROSA,                            [PROPOSED] ORDER GRANTING
12    individually and as co-successor-in-interest to         DEFENDANTS’ MOTION FOR
13    Decedent       SEAN          MONTERROSA;                PROTECTIVE ORDER
      MICHELLE MONTERROSA, individually;
14    ASHLEY MONTERROSA, individually,
15
                      Plaintiff,
16
             vs.
17
      CITY OF VALLEJO, a municipal
18
      corporation; JARRETT TONN, individually,
19    and, Vallejo police officers DOES 1-25,
      inclusive,
20
                     Defendants.
21

22

23
            Defendants City of Vallejo and Jarrett Tonn’s motion for a protective order pursuant to
24
     Gentile v. State Bar of Nev., 501 U.S. 1030 (1991) and Levine v. U.S. Dist. Court for Cent. Dist.
25
     of California, 764 F.2d 590, 591 (9th Cir. 1985) came on for hearing in this Court on December
26
     3, 2020 at 2:00 p.m. in Courtroom 2, before the Honorable Troy Nunley, United States District
27
     Court Judge. Assistant City Attorneys Meera Bhatt and Katelyn Knight appeared on behalf of
28
     Defendants. Attorneys John Burris and Ben Nisenbaum appeared on behalf of Plaintiffs.
      Case No. 2:20-cv-01563-TLN-DB                                  [Proposed] Order Granting Motion for
                                                                     Protective Order
                                                        -1-
     Case 2:20-cv-01563-TLN-DB Document 7-2 Filed 10/06/20 Page 2 of 2



1           Having considered the Defendants’ motion for protective order, the other pleadings and
2    documents on file in this case, arguments, and evidence submitted by the parties, the Court finds
3    good cause exists to issue an order GRANTING Defendants’ motion for protective order.
4           The Court further finds that good cause exists to issue an order prohibiting Plaintiffs’
5    counsel from making further public statements during the pendency of this action regarding:
6            (1) the character, credibility, or reputation of a party;
7            (2) the identity of a witness or the expected testimony of a party or a witness;
8           (3) the contents of any pretrial confession, admission, or statement given by a party or that
9    person's refusal or failure to make a statement;
10          (4) the identity or nature of physical evidence expected to be presented or the absence of
11   such physical evidence;
12          (5) the strengths or weaknesses of the case of either party;
13          (6) the character, credibility, or reputation of the Vallejo Police Department; and
14          (7) any other information counsel knows or reasonably should know is likely to be
15   inadmissible as evidence and would create a substantial risk of prejudice if disclosed.
16

17   IT IS SO ORDERED.
18

19   Dated: __________________________                        ___________________________________
20                                                            The Honorable Troy Nunley
21

22

23

24

25

26

27

28

      Case No. 2:20-cv-01563-TLN-DB                                      [Proposed] Order Granting Motion for
                                                                         Protective Order
                                                        -2-
